 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAVAR LESTER BLUEFORD,                                 1:19-cv-00169-GSA (PC)

12                        Plaintiff,
                                                             ORDER TRANSFERRING CASE TO THE
13            v.                                             NORTHERN DISTRICT OF CALIFORNIA

14    SALINAS VALLEY STATE PRISON, et
      al.,
15
                          Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983.

20          The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

22   defendants reside in the same state, (2) a judicial district in which a substantial part of the events

23   or omissions giving rise to the claim occurred, or a substantial part of the property that is the

24   subject of the action is situated, or (3) a judicial district in which any defendant may be found, if

25   there is no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b).

26          In this case, none of the defendants reside in this district. The claim arose in Monterey

27   County, which is in the Northern District of California. Therefore, plaintiff’s claim should have

28   been filed in the United States District Court for the Northern District of California. In the

                                                         1
 1   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 2   correct district. See 28 U.S.C. ' 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 3   1974).

 4            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Northern District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:      February 12, 2019                                 /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
